DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/006,378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose an agricultural implement with a row unit, opener system, closing system, soil condition sensor and controller that uses sensor information to control the closing system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (8,522,889) in view of Koch et al. (2018/0168094) and Lysaght (2016/0157411).

Regarding claims 1 and 18, Adams et al. discloses an agricultural implement system comprising:
A row unit (16) coupled to a tool bar (14) of an agricultural implement (10)
An opener system (42) coupled to the row unit and configured to engage soil to form a trench
A soil condition sensor (97) (column 13 lines 17-31)
A closing system configured to close the trench created by the opener system, the closing system comprises:
A first disc (46) configured to engage the soil and close the trench
A second disc (46) configured to engage the soil and close the trench (column 4 lines 4-7)
A controller (96) configure to couple to the soil condition sensor and control an aspect of the first or second disk in response to feedback from the soil condition sensor

While Adams discloses the invention as described above including that the controller utilizes the soil sensor data to adjust the closing discs (column 13 lines 4-31), it fails to specifically disclose that the controller controls the angle or distance between the closing discs.  Like Adams, Koch et al. also discloses an agricultural implement system including a row unit with an opener system and a closing system wherein the closing system is automatically adjustable.  Unlike Adams, Stanhope et al. discloses that the angle of the closing discs and/or the distance between the discs can be varied via actuators (pgph 0275).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the row unit controller of Adams to adjust the angle and/or spacing of the closing discs as taught by Stanhope as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

While the combination of Adams and Koch et al. discloses the invention as described above, it fails to disclose that the closing discs could be independently adjustable.  Like the combination of Adams and Koch et al., Lysaght also discloses an agricultural implement with a pair of agricultural members (10) actuated in response to sensing members.  Unlike the combination, Lysaght discloses that the members (10) can be actuated together or independently using straightforward logic depending on the information received from the sensors (pgph 0108).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the closing discs of the combination to operate independently of each other depending on the information received from the sensors as ground or planting conditions change as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 2, 3 and 11, the combination discloses a first actuator configured to change an angle of the first disc relative to the trench and a second actuator configured to change a distance between the first and second discs along an axis of the trench in a direction of travel of the agricultural implement.

Regarding claims 4 and 12, Adams fails to discloses v-press discs as the closing discs.  The combination discloses that the closing discs could be v-press discs (Koch – pgph 0102).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize v-press discs in Adams as taught by Stanhope as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 5 and 13, the combination discloses that the first disc comprise a first cutting surface and the second disc comprises a second cutting surface and wherein the first and second cutting surfaces are configured to cut into the soil to close the trench.

Regarding claims 6 and 14, the combination further discloses the use of depth control members/actuators for changing the vertical height of the closing discs (Koch – pgph 0275).

Regarding claim 15, the combination discloses that the soil condition sensor and/or an operational sensor are configured to detect a condition of the soil or operation of the agricultural implement system.

Regarding claims 7, 16 and 19, the combination discloses that the sensor could be an optical sensor (Adams – column 6 lines 30-35).

Regarding claims 8 and 9, the combination further discloses a press wheel assembly (52) and a press wheel actuator (56) to vary the force between the press wheel and a surface of the soil.

Regarding claim 10, Adams discloses the invention as described above, but fails to specifically disclose an operational sensor that produces data used by the controller to control the closing discs.  Like Adams, Koch also utilizes a sensor system to make adjustments to a row unit.  Unlike Adams, Koch discloses the use of operational sensors to determine the effectiveness of the closing discs and to thereby make necessary adjustments (pgph 0275).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include operational sensors in Adams as taught by Stanhope as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to provide increase adjustment control of the closing discs.


Regarding claim 17, the combination discloses that the controller configured to couple to the soil condition sensor to control a positon or a force of engagement with the soil of the first disc or the second disk in response to feedback from the soil condition sensor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671